DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art was not found that taught or suggested the friction welding device as claimed that included a bottom plate and two side plates located on opposite sides of the bottom plate, the two side plates facing each other, and a plurality of rods being inserted between the two side plates; a moving unit including at least two moving components, each of the moving components including a drive source, a drive rod, and a drive plate, wherein the drive source is disposed to the base, the drive rod is connected to the drive source, the drive plate is assembled on the drive rod and located between the two side plates, each of the rods penetrates the drive plate, the drive source is used to transmit power to the drive plate through the drive rod, and a processing space is formed between the drive plates of the two moving components; and  a friction joint unit including at least two friction joint components assembled to the drive plate, each of the two friction joint components including a power source, a transmission member, a rotation rod, a first rotating member, a second rotating member, and a friction rod, wherein the power source is coupled to the drive plate, the transmission member is drivingly connected to the power source and the rotation rod so that the power of the power source is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ERIN B SAAD/Primary Examiner, Art Unit 1735